Exhibit 99.1 NEWS RELEASE 27680 Franklin Road • Southfield, Michigan 48034 FOR IMMEDIATE RELEASE Diversified Restaurant Holdings Reports 40.6% Growth and Record Revenue for 2013 ● Achieved record fourth quarter revenue of $28.5 million, up 9.0% over prior-year period ● Realized 25.8% and 13.7% growth in adjusted EBITDA and restaurant-level EBITDA (both non-GAAP measures(1) ) in fourth quarter ● Two-year comparable store sales grew 10.3% in the quarter ● 2013 record revenue of $108.9 million driven by 22.7% unit growth; two-year comparable sales growth up 11.6% for the year. Adjusted EBITDA for the year increased 62.7% ● Reiterates fiscal 2014 revenue guidance of $125 - $130 million; plans 20.4% unit growth with 11 new restaurants in 2014 SOUTHFIELD, MI, March 14, 2014 Diversified Restaurant Holdings, Inc. (NASDAQ: BAGR) ("DRH" or the "Company"), the creator, developer and operator of the unique, full-service, ultra-casual restaurant and bar Bagger Dave's Burger Tavern® ("Bagger Dave's") and one of the largest franchisees for Buffalo Wild Wings® ("BWW"), announced results for the fourth quarter and year ended December 29, 2013. “We made excellent progress in 2013 as demonstrated by our growth in restaurants and sales. We added 10 new restaurants and relocated one in the year, expanded into a new market, continued to be creative with Bagger Dave’s menu to continue to delight our guests and further refined our real estate strategy,” commented Michael Ansley, President and CEO of DRH. Mr. Ansley added, “We are excited about the progress we are making with our Bagger Dave’s brand. Our customers remain our top focus and the key to our ongoing success as we continue to expand brand awareness and market penetration.” Fourth quarter revenue of $28.5 million (a 13-week period) was up $2.4 million, or 9.0%, from the fourth quarter of 2012 (a 14-week period), more than offsetting the benefit of an additional week in the prior-year period. Comparable restaurant sales increased 1.1% on a consolidated basis for the fourth quarter of 2013. This compares with an exceptionally strong 9.2% comparable restaurant sales growth in the fourth quarter of 2012. Comparable sales growth for the 2013 fourth quarter was driven primarily by pricing. Traffic, which was slightly lighter than the prior-year period, was affected by weather, sports schedules and the performance of Detroit professional baseball and football teams. Two-year comparable sales grew 10.3% for the quarter. Fiscal 2013 (a 52-week period) sales grew $31.5 million, or 40.6%, to $108.9 million from fiscal 2012 (a 53-week period). Sales growth was driven by the addition of ten new restaurants in 2013. Comparable sales for 2013 were up 3.7%, on both traffic and pricing, compared with 7.6% in 2012. Two-year comparable sales were up 11.6%. There were 36 comparable restaurants for the quarter and the year. This was comprised of 29 BWW and seven Bagger Dave’s. At the end of 2013, there were 54 total corporate-owned restaurants operating, comprised of 18 Bagger Dave’s and 36 BWW, compared with 44 restaurants at the end of 2012. -MORE- Diversified Restaurant Holdings Reports 40.6% Growth and Record Revenue in 2013
